Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-12, 14, 17-34, 36, 39, 41-50, 52, 54-55, 58, 63-66, and 69-70 were canceled. 
Claims 3-4, 8, 15, 35, 37-38, 40, 51, 53, 56-57, 59-60, and 67 were amended. 
Claims 71-72 were added.
Claims 1-10, 13, 15-16, 35, 37-38, 40, 51, 53, 56-57, 59-62, 67-68, and 71-72 are pending.
Claims 16, 60-62 and 68 were withdrawn from further consideration (see below).
Claims 1-10, 13, 15, 35, 37-38, 40, 51, 53, 56-57, 59, 67, and 71-72 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 17 September 2021 is acknowledged.
Claims 60-62 and 68 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 September 2021.
Applicant’s election of species 1 of activatable antibody as claimed in instant claim 1 in the reply filed on 17 September 2021 is acknowledged. Because applicant did 
Claims 16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 September 2021.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: claim 1 recites “comprising an antibody” in line 1, which is redundant with previously recited “an activatable antibody”. It is suggested that Applicant delete the limitation “comprising an antibody” in line 1.  Appropriate correction is required.

Claim(s) 9 is/are objected to because of the following informalities: claim 9 recites two alternatives (i) “wherein S1 comprises the amino acid sequence of any one of SEQ ID NOs: 140, 142 and 227, and wherein S2 comprises the amino acid sequence of any one of SEQ ID NOs: 141 and 143” and (ii) “wherein S2 comprises the amino acid sequence of any one of SEQ ID NOs: 141 and 143, and wherein S1 comprises the amino acid sequence of any one of SEQ ID NOs: 140, 142 and 227”.  However, these two alternatives are same.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites reference to Table 8.  MPEP 2173.05(s) states, “claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10, 13, 15, 35, 37-38, 40, 51, 53, 56-57, 59, 67, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a 
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
Claim Analysis
The instant specification disclosed activatable EGFR antibodies 1 and 2 wherein S1 and S2 are conjugated by transglutaminase (page 71-72, Table 10).  The instant specification further disclosed activatable antibodies 3 and 4 having a disulfide-conjugated shield (page 71-72, Table 10).  The instant specification further disclosed a 
However, species activatable antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus as claimed in instant claims. For example, only two covalent conjugations by disulfide formation and by transglutaminase disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus comprising all the possible covalent conjugations known in the art and yet to be discovered. For the similar reason, the non-covalent associations between S1 and S2 disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus.  Instant claims are so broadly claimed that species of activatable antibodies as discussed above, it does not show that the inventors are in possession of genus of activatable antibodies as claimed in instant claims.
In view of of the lack of any specific description for S1 and S2 as claimed (e.g. specific sequence for S1 and S2), the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, 37-38, 40, 51, 53, 57, 59 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0185875 (hereinafter US875; PTO-892).

Regarding claim 3, US875 teaches that each of the inhibitory domain comprises the amino acid sequence of SEQ ID NO: 10 (paragraph 015).  SEQ ID NO: 10 is amino acid sequence for 15 amino acid residues (page 19). 
Regarding claim 5 and 10, cysteine residues for the disulfide bonds in the inhibitory domain of US875 correspond to association moieties B and C of instant claim 5. 
Regarding claim 51 and 53, US875 teaches that the inhibitory domain proposed in this disclosure can be attached to the N-termini of a bispecific antibody (e.g., catumaxomab) in a way similar to those discussed herein (paragraph 155). Other antibody-based therapeutics suitable for use in the present invention include, but are 3 antibodies, bivalent minibodies, triabody, tetrabody, scFv fragments, Fab fragments, and Bis-scFv fragments (paragraph 155).
Regarding claim 57, US875 teaches that the functional antibody is … anti-CTLA-4 antibody, anti-HER2 antibody, anti-EGFR antibody, … , anti-CD3 antibody (paragraph 013). 
Regarding claim 59, US875 teaches that the hinge structures of the inhibitory domains 120, upon being attached to the functional antibody 110, sterically mask the ligand-binding site of the functional antibody 110 (paragraph 064). Therefore, the cleaving of the cleavable linkers will unblock the binding of the antibody to its target.
Regarding claim 67, US875 teaches that in addition to the hinge antibody, said pharmaceutical composition further comprises a pharmaceutically-acceptable carrier (paragraph 093).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10, 37-38, 40, 51, 53, 56-57, 59 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0185875 (hereinafter US875; PTO-892) and US2019/0016819 (hereinafter US819; PTO-892).
 Regarding Claims 1, 3-5, 10, 37-38, 40, 51, 53, 57, 59 and 67, teachings of US875 were discussed above in 102 section.
However, US875 does not teach that the antibody is an antibody-drug conjugate.
Regarding claim 56, US819 teaches that in general, the probody comprises at least an antibody or antibody fragment thereof (collectively referred to as “AB”), capable of specifically binding a target, wherein the AB is modified by a masking moiety (MM) (paragraph 150).  US819 teaches an activatable antibody (paragraph 151).  US819 teaches antibody-drug conjugate (paragraph 007).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US875 and US819 to arrive at the claimed invention for the following reasons.  One of ordinary skill in the art would replace antibody portion of US875 with antibody-drug conjugate of US819 in order to make alternative activatable antibody-drug conjugate.  Since it is well known in the art that antibody and antibody-drug conjugate are both used in the cancer therapy, one of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3-5, 10, 13, 37-38, 40, 51, 53, 57, 59 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0185875 (hereinafter US875; PTO-892) and US2015/0344549 (hereinafter US549; PTO-892).
 Regarding Claims 1, 3-5, 10, 37-38, 40, 51, 53, 57, 59 and 67, teachings of US875 were discussed above in 102 section.
However, US875 does not teach that B is a first unnatural amino acid residue, and C is a second unnatural amino acid residue.
Regarding claim 13, US549 teaches that unnatural amino acid residues are also contemplated for use in a peptide linker to provide other functional group moieties to allow for different attachment chemistry of the C-fragment to a support of interest (paragraph 049).   

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3-7, 10, 37-38, 40, 51, 53, 57, 59 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0185875 (hereinafter US875; PTO-892) and US2018/0125988 (hereinafter US988; PTO-892).
 Regarding Claims 1, 3-5, 10, 37-38, 40, 51, 53, 57, 59 and 67, teachings of US875 were discussed above in 102 section.

Regarding claims 6-7, US988 teaches a protease-activatable antibody (paragraph 076). US988 teaches that transglutaminases are enzymes that catalyze the formation of an isopeptide bond between the γ-carboxamide group of glutamine of a payload peptide or protein and the ε-amino group of a lysine in a lysine-engineered XTEN (or an N-terminal amino group), thereby creating inter- or intramolecular cross-links between the XTEN and payload (paragraph 041).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US875 and US988 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use isopeptide bond between glutamine and lysine taught by US988 in order to conjugate association moieties B and C.  Since this isopeptide bond system is well known in the art like disulfide bond in the activatable antibody of US875, one of ordinary skill in the art would replace disulfide bond of US875 with isopeptide bond of US988 in order to make alternative activatable antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643